Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2009

Berrier v. Simplicity Mfg Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-3621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Berrier v. Simplicity Mfg Inc" (2009). 2009 Decisions. Paper 1430.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1430


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 05-3621


WAYNE BERRIER; BRENDA GREGG, in their own right and as
  parents and natural guardians of Ashley Berrier, a minor,

                              Appellants


                              v.

          SIMPLICITY MANUFACTURING, INC.,

                              Third-Party Plaintiff

                              v.

                      SUSIE SHOFF;
                      MELVIN SHOFF,

                              Third-Party Defendants


         Appeal from the United States District Court
          for The Eastern District of Pennsylvania
              (Civil Action No. 04-cv-00097)
           District Judge: Hon. Legrome D. Davis


                  Argued: January 8, 2007

    Before: McKEE, AMBRO, and FISHER Circuit Judges



             ORDER AMENDING OPINION


 IT IS HEREBY ORDERED that the Opinion filed in this case on April
21, 2009, be amended as follows:

             On page 36, delete the sentence reading: “He stated: ‘I
             BELIEVE, HOWEVER, that the . . . summation of
             Pennsylvania law demonstrates a compelling need for
             consideration of reasoned alternatives, such as are reflected in
             the position the Third Restatement.’ 841 A.2d at 1018 (upper
             case in original, italics added).” Replace it with: “He stated:
             ‘I believe, however, that the . . . summation of Pennsylvania
             law demonstrates a compelling need for consideration of
             reasoned alternatives, such as are reflected in the position of
             the Third Restatement.’ 841 A.2d at 1018 (italics added).”


                                                BY THE COURT:


                                                 /s/ Theodore A. McKee
                                                CIRCUIT JUDGE

Dated: 23 April 2009
          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 05-3621


WAYNE BERRIER; BRENDA GREGG, in their own right and as
  parents and natural guardians of Ashley Berrier, a minor,

                              Appellants


                              v.

          SIMPLICITY MANUFACTURING, INC.,

                              Third-Party Plaintiff

                              v.

                      SUSIE SHOFF;
                      MELVIN SHOFF,

                              Third-Party Defendants


         Appeal from the United States District Court
          for The Eastern District of Pennsylvania
              (Civil Action No. 04-cv-00097)
           District Judge: Hon. Legrome D. Davis


                  Argued: January 8, 2007

    Before: McKEE, AMBRO, and FISHER Circuit Judges



             ORDER AMENDING OPINION


 IT IS HEREBY ORDERED that the Opinion filed in this case on April
21, 2009, be amended as follows:

             On page 36, delete the sentence reading: “He stated: ‘I
             BELIEVE, HOWEVER, that the . . . summation of
             Pennsylvania law demonstrates a compelling need for
             consideration of reasoned alternatives, such as are reflected in
             the position the Third Restatement.’ 841 A.2d at 1018 (upper
             case in original, italics added).” Replace it with: “He stated:
             ‘I believe, however, that the . . . summation of Pennsylvania
             law demonstrates a compelling need for consideration of
             reasoned alternatives, such as are reflected in the position of
             the Third Restatement.’ 841 A.2d at 1018 (italics added).”


                                                BY THE COURT:


                                                 /s/ Theodore A. McKee
                                                CIRCUIT JUDGE

Dated: 23 April 2009